Exhibit 10.1

 

 

FIRST AMENDMENT TO LEASE- July 2013

 

This FIRST AMENDMENT TO LEASE (this "Amendment") is made and entered into as of
July 1, 2013, by and between Irvine Business Properties, a California General
Partnership ("Lessor"), and Pro-Dex, Inc. a Colorado Corporation ('Lessee") with
respect to that certain Standard Industrial Commercial Multi-Tenant Lease-Net
Lease between Lessor and Lessee dated as of August 3, 2007 (the Lease).

 

This Amendment confirms Pro-Dex, Inc. has not exercised its Option to Terminate.
The base rent will be reduced from $38,043.00 per month ($1.35 per SQ FT) to
$33,816.00 ($1.20 per SQ. FT) beginning July l, 2013 for one year. The following
year and each year thereafter, the rent will increase by $.05 per SQ FT added to
the previous year. See rates listed below for Base Rent Schedule. All other
terms of the lease will remain unchanged.

 

Base Rent Schedule:

 

July 1, 2013 – June 30, 2014 $33,816 ($1.20/sf) per month July 1, 2014 – June
30, 2015 $35,225 ($1.25/sf) per month July 1, 2015 – June 30, 2016 $36,634
($1.30/sf) per month July 1, 2016 – June 30, 2017 $38,043 ($1.35/sf) per month
July 1, 2017 – April 3, 2018 $39,452 ($1.40/sf) per month

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first set forth above.

 

LESSOR:

 

IRVINE BUSINESS PROPERTIES

A California general partnership, General Partner

 

 

By:          /s/ Patrick Carrier            

Patrick Carrier, Chief Financial Officer

 

July 9, 2013

Date

 

 

LESSEE:

 

PRO-DEX, INC.

A Colorado Corporation

 

By:          /s/ Harold A. Hurwitz

Hal Hurwitz CEO & CFO

 

July 15, 2013

Date